     Case 2:05-cr-00132-RLH-LRL Document 520 Filed 09/29/20 Page 1 of 1


1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                  ***

6     UNITED STATES OF AMERICA,                          Case No. 2:05-cr-00132-RLH-LRL-2

7                                    Plaintiff,                         ORDER
             v.
8
      JACQUELINE ACCIOLY FERREIRA,
9                         Defendant.

10

11          This matter is before the Court to clarify the order of restitution previously entered

12   as part of the judgment filed in this criminal case (“Judgment”) (ECF No. 171), following

13   the sentencing held on April 24, 2006 (ECF No. 167). Upon further review of the restitution

14   order in this case, the specific information needed to complete the order of restitution was

15   not made a part of the Judgment. The Court thus finds good cause exists to modify the

16   restitution order to clarify to whom Defendant owes restitution.

17          It is therefore ordered that Defendant must make restitution to the following

18   payee(s):

19          Name of Payee: FDIC (formerly Indy Mac Bank)

20          Amount of Restitution: $227,432.77

21          Name of Payee: UNKNOWN VICTIMS

22          Amount of Restitution: $237,358.58

23

24          Total Amount of Restitution ordered: $464,791.35

25          DATED THIS 29th Day of September 2020.

26

27
                                                  MIRANDA M. DU
28                                                CHIEF UNITED STATES DISTRICT JUDGE
